Citation Nr: 0808143	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  06-22 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a disorder of the 
eyes.   
 
2.  Entitlement to service connection for a lung disorder, to 
include as due to asbestos exposure.  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel








INTRODUCTION

The veteran had active service from March 1943 to June 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 RO rating decision that 
denied service connection for a bilateral eye condition and 
denied service connection for a lung disorder, to include as 
due to asbestos exposure.  A September 2007 motion to advance 
the case on the Board's docket was granted by the Board in 
February 2008.


FINDINGS OF FACT

1.  The veteran's bilateral eye disorder was not present 
during service or for many years thereafter, nor has any eye 
disorder been shown to have been caused by any incident of 
service.  

2.  The veteran's asbestos-related pleural disease is likely 
related to exposure to asbestos during service.  


CONCLUSIONS OF LAW

1.  The veteran does not have an eye disorder related to 
service.  
38 U.S.C.A §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).  

2.  Asbestos-related pleural disease was incurred in active 
service.  38 U.S.C.A. 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in December 2004, a rating 
decision in March 2005, and a statement of the case in May 
2006.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decision.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty to notify prior to the 
adjudication in the July 2006 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained medical examinations in relation to 
these claims.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

I.  Bilateral Eye Disorders

The veteran contends that he has bilateral eye disorders 
related to service.  

The veteran's service medical records show no complaints, 
findings, or diagnoses of right eye or left eye problems 
during service.  The March 1943 induction examination report 
noted that the veteran had no eye abnormalities and that his 
vision was 20/20 in both eyes.  The June 1946 separation 
examination report indicated that the veteran's eyes were 
normal and that his vision was 20/20 in both eyes.  

The first post-service evidence of record of any possible 
right eye disorder or left eye disorder is in January 2004, 
decades after the veteran's separation from service.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for 
many years after service).  

A January 2004 treatment entry from P. S. Wilkinson, D.O., 
related an assessment that included glaucoma.  A March 2004 
history and physical report from Calais Regional Hospital 
indicated the veteran's past medical history included 
glaucoma.  The assessment referred to several disorders 
including glaucoma.  A June 2004 entry from Dr. Wilkinson 
also noted an assessment that included glaucoma.  

A September 2004 VA treatment entry indicated that the 
veteran had a past medical history of left eye lasik surgery 
in 2004.  It was noted that he wanted to have a claim for eye 
problems.  As to a review of systems, and referring to the 
veteran's eyes, the examiner noted that the veteran had laser 
surgery in the left eye two to three months earlier and that 
he was seeing better.  It was reported that there was no pain 
or double vision.  The assessment did not refer to any eye 
problems.  

A May 2005 report from E. M. Harrow, M.D., noted, as to a 
review of systems, and referring to the veteran's eyes, that 
the veteran wore glasses.  The assessment referred to other 
disorders.  

The Board observes that the medical records show no 
indication that the veteran's current bilateral eye disorders 
are related to his period of service.  In fact, the probative 
medical evidence is actually against this finding, as it 
clearly indicates that the veteran's current bilateral eye 
problems began many years after his period of service, and 
have no relationship to any incident of service.  

The veteran has alleged in statements and in his testimony 
that his eye problems had their onset during his period of 
service.  The veteran is a layperson, however, and he is not 
competent to give a medical opinion on the diagnosis or 
etiology of a condition.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

The weight of the competent evidence demonstrates that the 
veteran's bilateral eye problems began many years after his 
period of service and were not caused by any incident of 
service.  As the preponderance of the evidence is against the 
claim for service connection, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  







II.  Asbestos-Related Pleural Disease

In cases involving asbestos exposure, the claim must be 
analyzed under VA administrative protocols.  Ennis v. Brown, 
4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 
428, 432 (1993).  Although there is no specific statutory or 
regulatory guidance regarding claims for residuals of 
asbestos exposure, VA has several guidelines for compensation 
claims based on asbestos exposure.  See M21-1, VBA 
Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 
MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and 
Section H, Topic 29 (Dec. 13, 2005).  

Additionally, the Board must follow development procedures 
specifically applicable to asbestos-related claims.  Ashford 
v. Brown, 10 Vet. App. 120, 124-125 (1997).  VA must 
determine whether military records demonstrate evidence of 
asbestos exposure during service, whether there was pre- 
service and/or post-service occupational or other asbestos 
exposure, and whether there is a relationship between 
asbestos exposure and the claimed disease.  

The veteran seeks service connection for a lung disorder he 
claims is the result of asbestos exposure aboard ship in the 
Navy.  

As noted above, the veteran served on active duty from March 
1943 to June 1946.  His service personnel records indicate 
that he served aboard the SS Lucretia Mott, an armed merchant 
vessel, and aboard the USS Moore.  He served aboard the SS 
Lucretia Mott as a 20 millimeter pointer.  He also served as 
a coxswain and a boatswains mate, second class, while aboard 
the USS Moore.  The veteran's service personnel records do 
not specifically demonstrate that he was exposed to asbestos 
as part of his duties.  Given his shipboard duties in the 
Navy, however, the Board will address the veteran's claim, 
for the limited purposes of this decision, as though, he may 
have had some asbestos exposure at that time.  Even assuming 
the veteran definitively was exposed to asbestos in service, 
mere exposure to a potentially harmful agent alone is not all 
that is needed for eligibility for VA disability benefits.  

The medical evidence must show not only a currently diagnosed 
disability, but also a nexus, that is, a causal connection, 
between the current disability and exposure to asbestos in 
service.  Hickson v. West, 12 Vet. App. 247 (1999).  

As is explained below, while there is no documented asbestos 
exposure during service or post-service, it is likely that 
the veteran had such exposure both while he was with the Navy 
and during his post-service career as a steamfitter.  

The veteran's service medical records show no complaints, 
findings, or diagnoses of any lung disorders, including any 
asbestos-related lung problems.  

The first post-service evidence of record of any possible 
lung problem is in February 1999, decades after the veteran's 
separation from service.  See Maxson, supra.  

A February 1999 report from E. M. Harrow, M.D., noted that 
the veteran was seen for evaluation of dyspnea and suspected 
obstructive apnea.  It was reported that he denied a history 
of breathing difficulties, wheezing, asthma, or shortness of 
breath as a child or a young man.  There was also no known 
history of tuberculosis.  The veteran reported that he 
formerly worked as a farmer and then in a mill.  He stated 
that he smoked two packs of cigarettes a day for nearly fifty 
years, but stopped smoking six years earlier because of 
progressive dyspnea.  The diagnoses included chronic 
obstructive pulmonary disease (COPD), moderately severe; 
probable obstructive apnea; and exogenous obesity.  An 
October 1999 report from Dr. Harrow noted that the veteran 
had obstructive airways disease and apnea and that returned 
for follow-up.  The diagnoses included COPD, moderately 
severe; exogenous obesity, and obstructive apnea.  

A June 2001 computed tomography scan report from Down East 
Community Hospital noted, as to an impression, that the 
contrasted computed tomography scan of the pulmonary arteries 
showed no evidence of pulmonary emboli and that there was 
good normal opacification of the pulmonary arteries as 
described.  It was reported that the imaging did show 
bilateral plaque-like pleural calcifications, greater in the 
left lung.  The report indicated that the appearance was most 
suggestive of sequelae of asbestos exposure and that that 
there was associated scarring in the posterior left lower 
lobe.  

Subsequent private and VA treatment records show treatment 
for variously diagnosed lung problems including COPD and 
asbestos-related pleural disease.  

A September 2004 VA treatment entry noted that the veteran 
had current active medical conditions including COPD and 
asbestos exposure.  The veteran reported that he was exposed 
to asbestos in the military.  He stated that he had no 
current chest pain, shortness of breath, or breathing 
problems.  The assessment included history of asbestos 
exposure and COPD.  

In a December 2004 response to an asbestos questionnaire, the 
veteran reported that he worked at the Todd Bath Iron Works 
prior to service and that he had no exposure to asbestos.  He 
stated that jobs he held during service were as a coxswain, 
boatswain mate, and a chief master of arms.  The veteran 
indicated that he was exposed to asbestos on the SS Lucretia 
Mott and the USS Destroyer Escort 240, and that he was in 
service for three to four years.  He stated that he worked as 
a pipe fitter at a paper mill after service and that he had 
no exposure to asbestos after service.  

A March 2005 VA respiratory examination report noted that the 
veteran's military medical records and VA medical records 
were thoroughly reviewed.  It was reported that the veteran 
served in the Navy from 1943 to 1946 as a boatswain mate and 
that he was currently a retired pipe fitter from a paper 
mill.  It was also noted that the veteran's history for 
asbestos exposure dated back to when he was in the Navy 
aboard ship.  The veteran stated that he was surrounded by 
asbestos in his sleeping quarters aboard ship.  He indicated 
that they would wash their clothes in the engine room using 
hot steam that was coming from pipes that were covered with 
asbestos.  The veteran reported that he was a previous smoker 
and that he smoked two packs of cigarettes daily for many 
years and discontinued smoking seven or eight years earlier.  
It was noted that his history for his pulmonary condition 
dated back several years.  He stated that he had been short 
of breath for many years which had progressed to the point 
where he became short of breath with minimal activity.  The 
diagnoses were chronic obstructive pulmonary disease and most 
likely asbestosis.  The examiner noted, however, that they 
would await the results of the pulmonary function tests to 
assess the degree of asbestosis versus chronic obstructive 
pulmonary disease.  In an addendum, the examiner indicated 
that the pulmonary function tests showed severe obstruction 
and that a chest X-ray showed no evidence of asbestosis.  

A May 2005 report from E. M. Harrow, M.D., noted that the 
veteran had a history of obstructive airways disease and that 
he was seen for evaluation of progressive dyspnea.  It was 
noted that that the veteran's history was somewhat difficult 
to obtain because of his hearing loss.  The veteran denied a 
history of breathing difficulties, wheezing, asthma, or 
shortness of breath as a child or a young man.  There was no 
known history of tuberculosis.  The veteran denied symptoms 
as to animal exposure or respiratory symptoms on a seasonal 
basis.  It was noted that the veteran formerly worked as a 
farmer and did woods work.  It was also reported that he 
worked as a pipe fitter in a paper mill for over twenty years 
and that in that capacity, he had regular asbestos exposure.  
He stated that he did not cover pipes.  The veteran indicated 
that as a pipe fitter he was not exposed to asbestos and that 
he did not work alongside individuals who had worked with 
asbestos.  It was noted that the veteran did state, however, 
that he was aboard a destroyer for about two to three years 
and that although he did not work doing pipe covering or 
repair aboard the ship, he stated that asbestos fibers and 
dust flaked off the pipes routinely and that he had 
inhalational exposure on a continuous basis.  Dr. Harrow 
noted that the veteran was first seen about six years earlier 
at which point he related that he had a two pack per day 
smoking history for forty years.  Dr. Harrow stated that, 
currently, the veteran reported that he often smoked only one 
pack per day and that his smoking was intermittent.  The 
veteran noted that he stopped smoking about ten or twelve 
years ago.  

Dr. Harrow indicated that a chest X-ray showed bilateral 
pleural thickening, left greater than right.  Dr. Harrow 
stated that the lung markings noted superiorly showed clearly 
increased lung markings in the lower lung fields, 
bilaterally, with prominence of the pulmonary arteries.  Dr. 
Harrow stated that the findings were clearly consistent with 
asbestos-related lung disease.  It was noted that review of a 
computed tomography scan again confirmed the presence of 
bilateral pleural disease, left greater than right.  Dr. 
Harrow indicated that there were calcified pleural plaques, 
primarily on the left side, but at least one was seen on the 
right.  It was reported that there was some increased linear 
markings and evidence of scarring, particularly on the lung 
base.  Dr. Harrow noted that there did appear to be some 
confluence of linear density along which ended in a somewhat 
irregular nodule area at the base as well, which was 1 by 1 
and 1/2 cm in size.  The assessment was asbestos-related lung 
disease; probable COPD; mass at the left base, suspect such 
was some degree of scarring; pulmonary artery disease; and 
history of sleep apnea.  Dr. Harrow commented that he 
believed that the veteran had asbestos-related lung disease 
as the primary reason for his pulmonary limitations.  Dr. 
Harrow stated that he suspected that there was some element 
of obstructive airways disease as well, although with a 
degree of deconditioning.  

In his May 2005 notice of disagreement, the veteran stated 
that his asbestos damage occurred when he served on the SS 
Lucretia Mott and the USS Moore.  He reported that he served 
as a 20 mm gunner on the SS Lucretia Mott and that while on 
board, they boiled clothes in a bucket of water by placing 
them under a vertical steam line.  He stated that the line 
was wrapped with asbestos and that the end was open and 
protruded into the bucket about six inches.  He argued that 
it followed that he was wearing asbestos related saturated 
clothing without any knowledge of the danger.  As to the USS 
Moore, the veteran stated that he was promoted to a Coxswain 
and section leader and that his duties were to supervise 
maintenance and cleanliness rule for twenty sailors.  He 
indicated that most of the work was done below decks where 
there was an abundance of asbestos covered pipes that were 
continually being damaged.  The veteran contended that as a 
result of his duties, he worked and slept about eighteen 
hours a day exposed to asbestos.  

A February 2006 VA respiratory examination report noted that 
the veteran's claims folder was reviewed including a previous 
compensation examination dated in March 2005.  The examiner 
indicated that clinical notes from the veteran's 
pulmonologist related to the problem were also reviewed.  It 
was noted that the veteran's primary complaints were dyspnea 
on even mild effort.  The veteran reported that he had been 
on multiple medications at the time of his previous 
examination, but that the pulmonologist had discontinued all 
medication other than his Albuterol inhaler.  It was noted 
that the veteran had a history of smoking, but had 
discontinued a number of years ago.  The assessment was 
asbestos-related pulmonary disease and COPD, unrelated to 
asbestos-related pulmonary disease.  It was reported that 
pulmonary function studies showed severe obstructive defect 
and that they had requested a pulmonary function examiner to 
identify which pulmonary function study correlated with the 
diagnosis of asbestos.  The examiner commented that it was as 
likely as not that the veteran's asbestos-related pleural 
disease was directly related to his exposure while on active 
duty.  

A May 2006 opinion from a VA physician indicated that the 
veteran complained of increasing dyspnea on exertion.  It was 
noted that the veteran had a significant degree of emphysema 
due to having smoked two packs of cigarettes per day for 
fifty years, which he quit in approximately 1994.  The 
physician noted that the veteran was also exposed to asbestos 
during World War II when he served on naval ships.  It was 
reported that the veteran's occupation on those ships did not 
involve directly handling asbestos, but that he was onboard 
ships where asbestos was present, as insulation on various 
pipes and boilers.  The physician indicated that after the 
veteran's military service, he worked as a pipe fitter in a 
paper mill for more than twenty years where he was also 
regularly exposed to asbestos.  

The physician reported that the veteran had been complaining 
of increasing shortness of breath for nearly twenty years and 
that he was first evaluated for such problem by a 
pulmonologist by the name of Dr. E. "Harrah" (actually 
Harrow) in February 1999.  The physician indicated that Dr. 
Harrow diagnosed the veteran has having moderately severe 
COPD and that he made no mention whatsoever of any evidence 
of asbestos-related disease in the lungs at that time.  It 
was noted that the veteran was subsequently evaluated by Dr. 
Harrow in October 1999 with the same diagnosis.  The 
physician stated that Dr Harrow then evaluated the veteran in 
May 2005 and that, at that time, he changed his opinion of 
the veteran's lung disease and stated that he had "asbestos-
related" lung disease as the primary reason for his 
pulmonary limitations.  The physician stated that his view 
was that he disagreed with Dr. Harrow.  The physician 
commented that he found that the veteran was limited 
primarily by his emphysema due to his previous cigarette 
smoking.  The physician indicated that he based his opinion 
on the pulmonary function studies that had shown primarily a 
severe obstructive disorder.  The physician referred to 
pulmonary function tests performed from February 1999 to 
February 2006.  The physician remarked that he agreed with 
Dr. Harrow's initial impression in 1999 that the primary 
cause of the veteran's lung disease was emphysema.  The 
physician stated that he suspected that Dr. Harrow changed 
his diagnosis somewhat in order to accommodate the veteran's 
desire to see his VA claim decided in his favor.  

The physician reported that the veteran had asbestos-related 
pleural plaques, but that there was no radiographic evidence 
of asbestosis and discussed computed tomography scans of the 
veteran's chest.  The physician stated that neither the 
radiologist (pursuant to the computed tomography scan) nor 
Dr. Harrow found the type of fibrosis and scarring in the 
lung which would be consistent with asbestosis.  The 
physician commented that, as best he could say, the veteran 
did have asbestos-related pleural thickening that was related 
to his previous asbestos exposure, most of which he suspected 
was due to the exposure that he received while he worked as a 
pipe fitter for more than twenty years in a paper mill.  The 
physician indicated that the asbestos exposure that the 
veteran received on a Navy ship was quite minimal in that he 
himself did not actually handle asbestos and he also did not 
primarily work in an environment where he would have been in 
a lot of contact with asbestos, such as an engine room.  

The physician remarked that all of the veteran's spirometry 
studies had demonstrated a significant response to a 
bronchodilator which indicated that some of the restricted 
component on his pulmonary function studies was due to 
bronchoconstriction.  The physician further indicated that it 
was correct to say that the veteran's pleural disease was 
related to the pleural plaques.  The physician stated that 
the veteran's only pleural disease was related to pleural 
plaques, that the pleural plaques were due to asbestos 
exposure, and that the asbestos exposure came primarily from 
working as a pipe fitter for more than twenty years.  

The physician reported that Dr. Harrow never made a diagnosis 
of asbestosis.  The physician indicated that Dr. Harrow 
stated only that the veteran had asbestos-related lung 
disease and that he did not specifically use the term 
asbestosis.  The physician related that he also did not feel 
that the veteran had asbestosis.  The physician commented 
that he concurred with Dr. Harrow that the veteran did have 
asbestos-related pleural disease, but that he did no have 
asbestosis.  The physician further indicated that COPD was 
never related to asbestos exposure.  It was noted that the 
primary cause of COPD was emphysema and chronic bronchitis.  
It was also reported that asthma could also cause COPD if it 
was inadequately treated.  The physician indicated that 
asbestos exposure could cause a mild degree of airway 
obstruction, but that significant COPD was never related to 
asbestos exposure.  The physician remarked that the veteran's 
COPD was due to previous cigarette smoking.  

A June 2006 report from Dr. Harrow noted an assessment of 
COPD, mild to moderately severe, and pleural parenchymal 
changes which were consistent with asbestos exposure.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, the determination of credibility is 
the province of the Board.  It is not error for the Board to 
favor the opinion of one competent medical expert over that 
of another when the Board gives an adequate statement of 
reasons or bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 
(1995).  

The Board observes that the September 2004 VA treatment entry 
that referred to an assessment of COPD and a history of 
asbestos exposure was apparently based on nothing more than a 
recitation of the veteran's belief that he was exposed to 
asbestos.  As such, it is not probative in linking any 
present lung disability with service or with any asbestos 
exposure during service.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (a bare transcription of a lay history is not 
transformed into competent medical evidence merely because 
the transcriber is a medical professional).  

The Board notes that the March 2005 VA respiratory 
examination report indicated that the veteran's history for 
asbestos exposure dated back to when he was in the Navy 
aboard ship.  The diagnoses were COPD and most likely 
asbestosis.  In an addendum, the examiner stated that a chest 
X-ray showed no evidence for asbestosis.  The veteran's 
military records and VA medical records were reviewed by the 
examiner, however, the examiner did not relate the veteran's 
lung disorder to his period of service, to include asbestos 
exposure.  Therefore, the examination is less probative in 
this matter as it did not address the etiology of the 
veteran's lung problems.  

The May 2005 report from Dr. Harrow noted that the veteran 
worked as a pipe fitter in a paper mill for over twenty years 
and that, in that capacity, he had regular asbestos exposure.  
However, Dr. Harrow went on to indicate that the veteran 
asserted that he was not exposed to asbestos as a pipe 
fitter.  It was further noted that the veteran did state that 
he had inhalation asbestos exposure from asbestos fiber and 
dust flaking off pipes while he served aboard a destroyer for 
two to three years.  The assessment included asbestos-related 
lung disease and probably COPD.  Dr. Harrow commented that he 
believed that the veteran had asbestos-related lung disease 
as the primary reason for his pulmonary limitations.  While 
the May 2005 report seems to support the veteran's claim, the 
Board notes that there is no indication that Dr. Harrow 
reviewed the veteran's claims file in providing his opinion.  
Although an examiner can render a current diagnosis based on 
his examination of a claimant, without a thorough review of 
the record, his opinion regarding etiology if based on facts 
reported by the claimant can be no better than the facts 
alleged by the claimant.  See Swann v. Brown, 5 Vet. App. 229 
(1993).  Given these circumstances, the May 2005 report from 
Dr. Harrow with his opinion has little probative value in 
this matter.  

Conversely, the Board observes that the examiner who 
performed the February 2006 VA respiratory examination 
specifically indicated that the veteran's claims folder was 
reviewed, as werethe clinical notes from the veteran's 
pulmonologist.  The VA examiner specifically indicated that 
it was as likely as not that the veteran's asbestos-related 
pleural disease was directly related to his exposure while on 
active duty.  

The Board notes that the May 2006 opinion from a VA physician 
was also based on a discussion of the veteran's claims file.  
Additionally, it specifically discussed the opinions from Dr. 
Harrow in detail.  The physician gave a detailed rationale 
for his opinion.  The May 2006 opinion from the VA physician 
is somewhat contradictory of the February 2006 opinion from 
the VA examiner noted above.  The May 2006 opinion from the 
physician indicated that the veteran did have asbestos-
related pleural disease, but that he suspected that most of 
that was due to exposure that he received while he worked as 
a pipe fitter in a paper mill for twenty years.  The VA 
physician stated that the asbestos exposure that the veteran 
received in the Navy was quite minimal.  

The Board observes that both the February 2006 opinion and 
the May 2006 opinion were based on a review of the veteran's 
claims file and are both probative in this matter.  See 
Wensch v. Principi, 15 Vet. App. 362 (2001).  One opinion 
specifically related the veteran's asbestos-related pleural 
disease directly to service and the other opinion, that 
included a more detailed rationale, argued that such disorder 
was mostly due to post-service asbestos exposure.  It is 
conceded that the veteran was likely exposed to at least some 
asbestos while he was aboard ships in the Navy.  
Additionally, the May 2006 physician opinion did not 
specifically state that the veteran's asbestos-related 
pleural disease was solely due to post-service asbestos 
exposure.  

As the veteran was likely exposed to at least some asbestos 
during service, and at least one VA examiner, after a review 
of the claims file, has found that his asbestos-related 
pleural disease was as likely as not directly related to his 
asbestos exposure in service, the Board finds that the 
veteran's asbestos-related pleural disease is, at least in 
part, the result of asbestos exposure during service.  The 
Board notes that medical evidence clearly indicates that the 
veteran's COPD began many years after his period of service, 
without any relationship to any incident of service, 
including asbestos exposure.  Accordingly, after considering 
all the evidence of record, and resolving any doubt in favor 
of the veteran, the Board finds that the veteran's asbestos-
related pleural disease is the result of asbestos exposure 
during service.  
38 U.S.C.A. § 5107(b).  Thus, service connection is 
warranted.    


ORDER

Service connection for bilateral eye disorders is denied.  

Service connection for asbestos-related pleural disease is 
granted.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


